UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1636



KOYO VICTORIEN WAWA; EMMA GOUHOUNOU WAWA,

                                                         Petitioners,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-504-283, A72-418-061)


Submitted:   November 4, 2002             Decided:   January 24, 2003


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioners.     Robert D. McCallum, Jr., Assistant
Attorney General, Christopher C. Fuller, Senior Litigation Counsel,
Brenda M. O’Malley, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Koyo Victorien Wawa and Emma Gouhounou Wawa seek review of the

Board of Immigration Appeals’ (“Board”) decision and order denying

their motion for reconsideration of its previous denial of their

motion to reopen immigration proceedings. Our review of the record

discloses     that    the   Board    properly   denied     the   motion   for

reconsideration      and    that    this   petition   is    without   merit.

Accordingly, we deny the petition for review on the reasoning of

the Board.    See Wawa v. INS, Nos. A70-504-283; A72-418-061 (B.I.A.

May 15, 2002).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            PETITION DENIED




                                       2